ORDER

This matter came before the Court on the Petition of the Attorney Grievance Commission of Maryland and Respondent, *402Dale E. Rowland, to suspend Respondent from the practice of law for a period of six (6) months.
The Court having considered the Petition, it is this 11th day of June, 2002
ORDERED, that Respondent, Dale E Rowland, be and he is hereby suspended from the practice of law in the State of Maryland for a period of six (6) months; and it is further
ORDERED, that upon reinstatement, Respondent’s law practice shall be monitored for a period of two (2) years by an attorney monitor acceptable to Bar Counsel who is charged with the responsibility of making monthly reports for the first six (6) months and quarterly reports thereafter to Bar Counsel concerning Respondent’s law practice during that period; and it is further
ORDERED, that judgment shall be entered in favor of Petitioner, the Attorney Grievance Commission of Maryland, in the amount of $85.00 for costs against Respondent; and it is further
ORDERED, that upon reinstatement, Respondent shall attend and complete the course titled “Hanging Out A Shingle” offered by the Maryland State Bar Association within the first year of reinstatement and provide proof of attendance to the Office of Bar Counsel within thirty (30) days of completion of that course; and it is further
ORDERED, that upon Reinstatement, Respondent shall attend and complete the course titled “Practice Perfect: How to Avoid Grievance and Malpractice” offered by MIC-PEL/MSBA within the first year of reinstatement and provide proof of attendance to the Office of Bar Counsel within thirty (30) days of completion of that course; and it is further
ORDERED, that Respondent, Dale E. Rowland, shall comply with the conditions stated in Maryland Rule 16-760; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Dale E. Rowland from the register of attorneys in this Court in accordance with Maryland Rule 16-713.